Simball, C. J.,
delivered the opinion of the court.
• Both parties trace title back to McLemore, and deraign his *229title to themselves, respectively, through different channels. McLemore, at the time of his death, owned an unexpired lease of ninety-nine years. But a small part of the term had expired when he died. His widow was appointed administra-trix in 1860. In May, 1867, McEae recovered judgment against the administratrix. In March, 1875, he became a purchaser at the sheriff’s sale under that judgment. In 1875, the land was assessed for taxes to owner unknown, and in March, 1876, was sold to the State for taxes. On the 16th of December, 1876, the State sold and conveyed to McEae. Such was the title of McEae, the plaintiff.
Virginia A. Hester and L. W. McLemore, the heirs of the deceased intestate, sold and conveyed the premises to Morris. Under proceedings in the Chancery Court against Morris, the land was sold, and bought by M. Faler and A. Mangold. The commissioner made a deed; the report of sale was duly confirmed. It was admitted that these several parties were purchasers without notice of McEae’s judgment, except such constructive notice as may have been imparted by the record.
Mrs. McLemore, as administratrix, has never made distribution, nor rendered a final account, nor been discharged. She has paid all the debts except plaintiff’s judgment.
McEae’s judgment was older than the sale by the heirs to Morris. The lien of a judgment operates to defeat any disposition of property made by the debtor. The land, the subject of this suit, for the unexpired lease was a chattel interest, which the law devolved on the administratrix, and not on the heirs. It was assets for administration, personal effects. So long as there was a valid, subsisting debt obligatory on the estate, the distributees could acquire no title to the personal effects, which wrould have been respected at the expense of creditors. So rigidly has this rule been enforced in this State that a distribution is void against a judgment-reditor, who may, under his judgment and execution, take and sell property in the hands of a distributee. Van Houten v. Reily, 6 Smed. & M. 440. The heir or devisee takes land, descended or devised, subject to the charge which the statute *230imposes, to pay the debts; nor does the alienation by the heir or devisee discharge or relieve the land from this prior privilege of creditors. It would seem that their rights are not cut olf until their respective debts have been barred by the Statute of Limitations. J. W. Ferguson, Admr., v. J. A. Scott, 49 Miss. 504-506.
In Hill, Admr., v. Treat, Admr., Sup. Ct. Me. (reported in 5 Reporter, No. 20, 1878), the same result is declared to follow the Maine statute, which holds all a decedent’s property for his debts. There, a sale by the administrator defeats feats all testamentary titles, or those of the vendees of the devisees.
It follows, that the sale of the leasehold premises by the heirs and distributees of the intestate was of no effect against McRae’s judgment, and that the purchase by him, under his judgment against the administratrix, passed the intestate’s title to him. His purchase of the land from the State, in December, 1876, within less than a year after the sale by the tax-collector to the State, and before the expiration of the time allowed for redemption, was unauthorized bylaw as a sale and conveyance of title, but was effectual .as a redemption by him of the land.
The judgment is affirmed.